      In the United States District Court for the
           Middle District of Pennsylvania
PACE-O-MATIC, INC.             )
                               )
                  Plaintiff,   ) [ELECTRONICALLY FILED]
                               )
            vs.                ) Docket No. 20-292
                               )
ECKERT, SEAMANS, CHERIN        ) JUDGE WILSON
& MELLOT, LLC                  )
                               )
                  Defendant.   )


BRIEF OF GREENWOOD GAMING & ENTERTAINMENT, D/B/A
       PARX CASINO, IN SUPPORT OF ITS APPEAL
               PURSUANT TO L.R. 72.2


                     GA BIBIKOS LLC

                      George A. Bibikos
                  5901 Jonestown Rd. #6330
                    Harrisburg, PA 17112
                       (717) 580-5305
                   gbibikos@gabibikos.com

                        Counsel for
             Greenwood Gaming & Entertainment
                    d/b/a Parx Casino

                        March 2, 2021
                               TABLE OF CONTENTS

I.     INTRODUCTION AND SUMMARY ................................................ 1

II.    BACKGROUND ................................................................................. 3

III.   BASIS FOR OBJECTIONS ............................................................... 8

       A.     The attorney-client privilege protects the Section I
              Documents from disclosure. ..................................................... 9

       B.     Judicial estoppel does not apply. ........................................... 12

              1.      The magistrate judge should not have invoked
                      judicial estoppel sua sponte. ......................................... 12

              2.      Judicial estoppel is not an exception to privilege. ....... 14

              3.      The magistrate judge misapplied the judicial-
                      estoppel doctrine. .......................................................... 15

IV.    CONCLUSION................................................................................. 21




                                                 i
                                TABLE OF AUTHORITIES

CASES

Bare v. Cruz, Civil Action No. 10-4546, 2012 WL 1138591, at
     *3 (E.D. Pa. Apr. 2, 2012) .................................................................. 6

Chao v. Roy’s Constr., Inc., 517 F.3d 180 186 n.5 (3d Cir.
     2008) ............................................................................................. 7, 15

Coast Auto. Grp., Ltd. v. VW Credit, Inc., 34 F. App’x 818,
     825, 2002 WL 121932, at *8 (3d Cir. 2002) .............................. 13, 18

Constand v. Cosby, 232 F.R.D. 494, 502 (E.D. Pa. 2006) .......................... 6

G-I Holdings, Inc. v. Reliance Ins. Co., 586 F.3d 247, 261 (3d
     Cir. 2009). ................................................................................. passim

In re Berks Behavioral Health LLC, 500 B.R. 711, 721 (E.D.
      Pa. Bankr. 2013) .................................................................... 7, 14, 15

In re Kane, 628 F.3d 631, 637 (3d Cir. 2010) ............................................. 6

Montrose Medical Group v. Bulger, 243 F.3d 773, 782 (3d
    Cir. 2001) .................................................................................... 13, 18

Nationwide Mut. Ins. v. Fleming, 924 A.2d 1259, 1264 (Pa.
     Super. 2007) ............................................................................... 10, 14

Okum v. Unemployment Compensation Bd. of Review, 465
    A.2d 1324, 1325 (Pa. Commw. Ct. 1983) .......................................... 6

Serrano v. Chesapeake Appalachia, LLC, 298 F.R.D. 271
     (W.D. Pa. 2014) ................................................................................ 10


STATUTES

42 Pa.C.S. § 5928 ...................................................................................... 14




                                                     ii
OTHER AUTHORITIES

1 Paul R. Rice, Attorney Client Privilege in the United States §
     7:9 (2d ed. 1999) ............................................................................... 10


RULES

F.R.E. 501 .................................................................................................. 14

L.R. 72.2............................................................................................. passim


ATTACHMENTS

Tab A:           Order and Opinion

Tab B:           Commonwealth Court Letter




                                                      iii
     Greenwood Gaming & Entertainment, d/b/a Parx Casino (“Parx”),

files its brief in support of its appeal of the order and opinion of

Magistrate Judge Saporito, Jr., granting in part and denying in part a

motions of Parx; Eckert, Seamans, Cherin & Mellot, LLC (“Eckert”);

Hawke McKeon & Sniscak (“HMS”) to quash subpoenas issued by Pace-

O-Matic, Inc. (“POM”) and/or for a protective order in the above matter.

I.   INTRODUCTION AND SUMMARY

     Parx is constrained to file this appeal.      The magistrate judge

correctly granted Parx’s motion to quash based on attorney-client

privilege. However, the magistrate judge sua sponte invoked “judicial

estoppel” as a basis to order the disclosure of Parx’s privileged documents

in possession of Eckert and HMS. See Tab “A” (opinion and order).

     To that end, the magistrate judge concluded that, to the extent Parx

is aligned with Eckert’s position, Parx “arguably” adopted Eckert’s

allegedly “irreconcilable” positions in “bad faith” because Eckert’s

pleadings and the joint case-management plan state that Eckert does not

represent any party in Commonwealth Court litigation adverse to POM.

The magistrate judge reached that conclusion even though Eckert

informed him directly that Eckert has not entered any appearance in that
case but had assisted Parx and other casinos in that litigation while HMS

entered a formal appearance to handle the matter for Parx and the other

casinos as possible intervenors.

     As described below, the privilege applies to the documents, and

there is no waiver or exception to the attorney-client privilege that

applies in this case.    The analysis should have ended there.         The

magistrate judge erred by sua sponte raising judicial estoppel as an

exception to privilege, particularly without first giving Parx or Eckert or

HMS any opportunity to address the issue and the allegation of “arguable

bad faith.” In any event, judicial estoppel does not justify the disclosure

of otherwise protected materials. There certainly is no evidence that Parx

or its law firms engaged in any “bad faith” here.

     The Court should vacate for yet another reason. POM has

forwarded the opinion and order to Commonwealth Court and in its cover

letter highlighted the magistrate judge’s unsupported statements and

conclusions that Parx somehow “arguably” engaged in “bad faith.” See

Tab “B” (Commonwealth Court Letter). The cover letter is a naked

attempt to cast Parx in an unwarranted negative light before the state

court judge. There is no substantive reason to share the magistrate



                                    2
judge’s opinion; it is not binding or controlling on the state court

regarding POM’s efforts to disqualify HMS as Parx’s attorneys nor does

it have anything to do with the merits of the case.

      Accordingly, the Court should grant the appeal, vacate the order

and opinion in part, and order such other relief the Court deems

appropriate.

II.   BACKGROUND

      Parx is not a party here. In this case, POM alleges that Eckert

breached a fiduciary duty to POM by having separate attorneys in

separate offices represent POM in Virginia and also represent Parx in

state-court litigation in Pennsylvania in which the interests of Parx and

POM are adverse, including a matter pending in Commonwealth Court.

      In its pleadings, Eckert alleged that it “does not represent a party

adverse to POM in litigation” and “is not counsel in any litigation where

POM is an adverse party.” (Doc. 9.). In the joint case-management plan,

on which the magistrate judge relied in substantial part (despite Local

Rule 16 which states that “[t]he information in the case management

form will not be deemed an admission by any party”), Eckert stated it is

not involved in a case pending in Commonwealth Court involving POM.



                                    3
(Doc. 18.) In its brief in opposition to the plaintiff’s motion for a

preliminary injunction, Eckert stated that “Eckert is not representing

parties in litigation adverse to POM.” (Doc. 21.)

      POM served discovery requests on Eckert and a subpoena on

another non-party (HMS) calling for documents relating to their

representation of Parx and various state court proceedings, including the

Commonwealth Court proceeding. POM also served a subpoena duces

tecum on Parx calling for documents relating to communications about

conflicts,   consent   to   concurrent     representation,   withdrawal   of

representation, and this litigation.

      Parx lodged objections based on confidentiality, privilege, and

attorney work product. Eckert and HMS asserted privilege on Parx’s

behalf with respect to Parx’s privileged documents in their possession.

The parties filed numerous motions and briefs supporting their

respective positions, and the magistrate judge held oral argument on all

motions. At oral argument, counsel for Eckert in particular explained

that Eckert already produced non-privileged documents demonstrating

Eckert’s involvement in the Commonwealth Court matter on behalf of




                                       4
Parx and other casinos and that there is “no question” Eckert was

assisting Parx in the Commonwealth Court matter. See Tr. at 30-40.

     Counsel also explained the distinction between entering a formal

appearance on behalf of Parx in the case versus being part of a team of

lawyers representing Parx in casino-related matters both on the policy

and law side of the issue, including advice on positions favorable to all

casinos (not just Parx) in Commonwealth Court. See Tr. at 30-40.

     After an in camera review, the magistrate judge issued the order

and opinion subject to this appeal (Docs. 87 and 88). The magistrate

judge correctly quashed the Parx subpoena based on privilege. However,

in Discussion Section III, Subsection I, and corresponding ordering

paragraphs, the magistrate judge ordered the disclosure of Parx’s

privileged documents that HMS and Eckert have in their possession. In

that portion of the opinion, the magistrate judge stated in pertinent part

as follows (excerpted here for the Court’s benefit):

     Eckert has withheld responsive documents and refused to
     answer the interrogatory on the ground that such documents
     and information are protected from disclosure by attorney-
     client privilege. In both cases, Parx has moved to intervene
     as a party-opponent of POM, and in one of these cases, it has
     appeared as amicus curiae in opposition to a motion for a
     preliminary injunction by POM as well. In both cases, Parx
     has appeared through counsel of record Kevin McKeon [HMS]


                                     5
and Adrian King. The withheld documents—and presumably
any information responsive to the interrogatory response as
well—involve communications between Stewart and other
Eckert attorneys, on the one hand, and King, McKeon, and
Parx on the other.

      Perhaps it goes without saying, but “[f]irst and
foremost, the attorney-client privilege applies only if an
attorney-client relationship exists.” Bare v. Cruz, Civil Action
No. 10-4546, 2012 WL 1138591, at *3 (E.D. Pa. Apr. 2, 2012).
“The privilege requires the existence of a relationship in
which an attorney is acting in his professional capacity as a
lawyer; the key is whether there has been a professional
consultation with an attorney, who acts or advises as such.”
Constand v. Cosby, 232 F.R.D. 494, 502 (E.D. Pa. 2006)
(quoting Okum v. Unemployment Compensation Bd. of
Review, 465 A.2d 1324, 1325 (Pa. Commw. Ct. 1983)).

      Here, in this litigation, Eckert has taken the position
that it is not involved in any other litigation where POM is an
adverse party. At the same time, Eckert has taken the
position that its communications with counsel representing
Parx and other clients actively opposing POM in the
Commonwealth Court cases are protected by attorney-client
privilege, which necessarily requires an attorney-client
relationship between Eckert and those adverse parties. The
two positions cannot be reconciled.

      Judicial estoppel is an equitable doctrine that entails
“the intrinsic ability of courts to dismiss an offending litigant’s
complaint without considering the merits of the underlying
claims when such dismissal is necessary to prevent a litigant
from playing fast and loose with the courts.” In re Kane, 628
F.3d 631, 637 (3d Cir. 2010). “Though there is no rigid test for
judicial estoppel, three factors inform a federal court’s
decision whether to apply it: there must be (1) ‘irreconcilably
inconsistent positions;’ (2) ‘adopted . . . in bad faith;’ and (3) ‘a
showing that . . . estoppel address[es] the harm and . . . no
lesser sanction [is] sufficient.’” G-I Holdings, Inc. v. Reliance

                                 6
Ins. Co., 586 F.3d 247, 262 (3d Cir. 2009) (quoting Chao v.
Roy’s Constr., Inc., 517 F.3d 180 186 n.5 (3d Cir. 2008))
(alterations in original).

      Based on our in camera review, and under the
circumstances presented in this case, we find the defendant is
estopped from asserting attorney-client privilege with respect
to the following documents based on its express statements in
pleadings and other papers before this court that it does not
represent an adverse party, such as Parx, and it is not
otherwise “involved” in the POM Commonwealth Court cases.
See G-I Holdings, 586 F.3d at 262 (noting that judicial
estoppel may be applied to neutralize threats to judicial
integrity even if a court has not accepted the initial position);
In re Berks Behavioral Health LLC, 500 B.R. 711, 721 (E.D.
Pa. Bankr. 2013) (estopping a debtor-plaintiff in an adversary
action from recharacterizing his son’s role with the company
to assert privilege when he had previously contended that his
son had no role with the company).

      Moreover, to the extent Parx has adopted Eckert’s
privilege log and seeks to interpose attorney-client privilege on
its own behalf with respect to documents in Eckert’s
possession, Parx is likewise estopped from asserting attorney-
client privilege with respect to these documents based on its
papers filed in the Commonwealth Court cases, in which Parx
and its counsel of record there (HMS) have expressly
represented that “Eckert is not counsel in this case” and
implicitly represented that Eckert played no substantial role
in Parx’s activities in those cases. (See Doc. 82, at 162–68.)

      In particular, we find that Eckert and Parx have adopted
irreconcilably inconsistent positions with respect to whether
Eckert represented and provided legal advice and services to
Parx in connection with the Commonwealth Court cases,
where POM and Parx were directly adverse, when denying
liability or opposing disqualification on the one hand versus
invoking attorney-client privilege in attempting to shield
documents concerning that (non-)representation from

                               7
     disclosure. We find that, based on our in camera review of
     these purportedly privileged documents, these inconsistent
     positions were arguably adopted in bad faith. Finally, we find
     that, under the particular circumstances of this case, the
     estoppel addresses the harm to POM, Eckert’s other client, and
     no lesser sanction would suffice.

Slip Op. at 34-38 (emphasis added).

     Based on this analysis, the magistrate judge ordered the disclosure

of 182 documents held by Eckert and HMS (the “Section I Documents”).

In light of the magistrate judge’s conclusions and in particular the

statement that Parx arguably “arguably” engaged in “bad faith,” Parx

filed appealed under Local Rule 72.2 and requested a stay of the order in

part pending the Court’s resolution. This is the supporting brief.

III. BASIS FOR OBJECTIONS

     The Court should vacate Discussion Section III, Subsection I of the

magistrate judge’s opinion and corresponding ordering paragraphs.

Under Local Rule 72.2, the Court may review any non-dispositive order

of a magistrate judge in a case in which the magistrate is not presiding.

See L.R. 72.2. “A judge of the court shall consider the appeal and shall

set aside any portion of the magistrate judge’s order found to be clearly

erroneous or contrary to law. The judge may also reconsider sua sponte

any matter determined by a magistrate judge under this rule.” Id.


                                    8
     As described below, the attorney-client privilege protects the

Section I Documents from disclosure; judicial estoppel is not an exception

to the privilege; and in any event, there is no evidence of “bad faith” –

arguable or otherwise – to support the magistrate judge’s conclusion.

     A.    The attorney-client privilege protects the Section I
           Documents from disclosure.

     As a threshold matter, the magistrate judge never concluded that

the Section I Documents contain anything other than lawyer-client

communications. Instead, the magistrate judge seems to have held that

Parx and Eckert waived their attorney-client relationship by allegedly

disavowing that relationship in Commonwealth Court “arguably in bad

faith” while using the attorney-client relationship as a basis to protect

the Section I Documents from disclosure in this case.

     The attorney-client privilege attaches when (1) the asserted holder

of the privilege is or sought to become a client; (2) the person to whom the

communication was made is a member of the bar of a court, or his

subordinate; (3) the communication related to a fact of which the attorney

was informed by his client, without the presence of strangers, for the

purpose of securing either an opinion of law, legal services or assistance

in a legal matter, and not for the purpose of committing a crime or tort;


                                     9
(4) the privilege has been claimed and is not waived. Nationwide Mut.

Ins. v. Fleming, 924 A.2d 1259, 1264 (Pa. Super. 2007).

     The attorney-client privilege applies when a lawyer and a client

engage in communications for the purpose of securing legal advice, e.g.,

either an opinion of law, legal services, or assistance in a legal matter.

Nationwide, supra. In turn, “legal advice” means “the interpretation and

application of legal principles to guide future conduct or to assess past

conduct.” See generally 1 Paul R. Rice, Attorney Client Privilege in the

United States § 7:9 (2d ed. 1999); Serrano v. Chesapeake Appalachia,

LLC, 298 F.R.D. 271 (W.D. Pa. 2014) (communications about

strengths/weaknesses of claim or defense, options, strategy, settlement

constitute legal advice for purposes of apply attorney-client privilege).

     Here, there is no question that the privilege applies to the Section

I documents. The magistrate judge acknowledged that “[t]he withheld

documents—and presumably any information responsive to the

interrogatory response as well—involve communications between

Stewart and other Eckert attorneys, on the one hand, and King, McKeon,

and Parx on the other.” See Slip Op. at 34 (emphasis added). Eckert and

Parx have a long-standing attorney-client relationship, see Tr. at 30-40,



                                    10
and the communications embodied in the documents between Eckert,

Parx, and Parx’s other lawyers are protected by privilege.

     The magistrate judge incorrectly concluded that there is no

attorney-client relationship between Eckert and Parx. If the magistrate

judge is correct, then the Court should dismiss the complaint in this

matter on the merits with prejudice because there can be no breach of

Eckert’s fiduciary duty to POM based on Eckert’s representation of Parx

in matters adverse to POM in Commonwealth Court if, as the magistrate

judge here says, Eckert has no attorney-client relationship with Parx in

the Commonwealth Court matters.

     The only question before the magistrate judge was whether the

elements of the attorney-client privilege have been met and whether or

not a recognized exception applies.      The magistrate judge erred by

invoking judicial estoppel to eviscerate the attorney-client relationship

between Parx and Eckert and thereby authorize POM to discovery

otherwise privileged information.

     Accordingly, the Court should vacate the magistrate judge’s order

because the attorney-client privilege applies to the Section I Documents.




                                    11
     B.    Judicial estoppel does not apply.

     Having determined that the attorney-client privilege applies to the

Section I Documents, the question becomes whether judicial estoppel

justifies the disclosure of otherwise protected documents. The answer is

no. The magistrate judge erred by concluding otherwise.

           1.    The magistrate judge should not have invoked
                 judicial estoppel sua sponte.

     At the outset, the magistrate judge erred by invoking judicial

estoppel sua sponte without giving Parx, HMS, or Eckert any opportunity

to respond. The purpose of judicial estoppel is to promote candor to the

tribunal by preventing parties from taking inconsistent positions in

litigation in bad faith. G-I Holdings, Inc. v. Reliance Ins. Co., 586 F.3d

247, 261 (3d Cir. 2009).

     Given that the test for judicial estoppel requires a finding of “bad

faith” by a litigant directed to the court, it is fundamental that courts

may not impose the harsh consequences of judicial estoppel until the

alleged offending party has an opportunity to address the accusation. As

the Third Circuit has stated:

     [T]he District Court invoked judicial estoppel to dismiss many
     of Coast’s claims even though the parties did not brief the issue
     nor did it arise at oral argument. The parties were not on


                                    12
     notice that judicial estoppel would be applied, and Coast was
     not allowed the opportunity to argue lack of bad faith or
     contest any other factor in the application of the doctrine. In
     Montrose, we warned that courts should be wary of just
     such a sua sponte application of the doctrine. See
     Montrose, 243 F.3d at 780 n.5. Further, as we stated in
     Montrose:

        Judicial estoppel “is an ‘extraordinary remedy’” that
        should be employed only “ ‘when a party's inconsistent
        behavior would otherwise result in a miscarriage of
        justice.’” Ryan Operations G.P. v. Santiam Midwest
        Lumber Co., 81 F.3d 355, 365 (3d Cir.1996) (quoting
        Oneida Motor Freight, Inc. v. United Jersey Bank, 848
        F.2d 414, 419 (3d Cir.1988) (Stapleton, J., dissenting)).

     Montrose, 243 F.3d at 784. Especially because judicial
     estoppel is such a harsh remedy as this case demonstrates and
     should be used only in limited circumstances, the court should
     have invited briefing and argument before deploying the
     doctrine to dismiss many of Coast’s claims.

Coast Auto. Grp., Ltd. v. VW Credit, Inc., 34 F. App’x 818, 825, 2002 WL

121932, at *8 (3d Cir. 2002) (emphasis added); Montrose Medical Group

v. Bulger, 243 F.3d 773, 782 (3d Cir. 2001).

     Here, despite extensive briefing in this case on other issues, the

magistrate judge sua sponte invoked judicial estoppel and concluded that

it applies to circumvent Parx’s attorney-client privilege “to the extent”

Parx adopted Eckert’s positions and that Parx did so “arguably in bad

faith.” The magistrate judge qualified these conclusions, by necessity,

because he never took any evidence or argument on the elements of

                                   13
judicial estoppel nor offered Parx or Eckert an opportunity to address

these allegations. The magistrate judge’s unilateral decision to invoke

judicial estoppel and levying allegations of bad faith against Parx without

giving Eckert or Parx an opportunity to address those allegations is

grounds for reversal.

     Accordingly, the magistrate judge erred by sua sponte raising

judicial estoppel.

           2.    Judicial estoppel is not an exception to privilege.

     In any event, judicial estoppel is not an exception to the attorney-

client privilege. As a threshold matter, when the federal court sits in its

diversity jurisdiction, state privilege laws apply.    F.R.E. 501. Under

Pennsylvania law, courts can compel disclosure of otherwise privilege

communications based on waiver or the crime-fraud exception, neither of

which are at issue regarding the Section I Documents. See 42 Pa.C.S. §

5928; Nationwide, supra. Research has not revealed a situation in which

a Pennsylvania court applied judicial estoppel as an exception to the

attorney-client privilege.

     In any case, the magistrate judge’s reliance on G-I Holdings, Inc.

and In re Berks Behavioral Health LLC seemingly for the proposition that



                                    14
judicial estoppel can operate as an exception to the attorney-client

privilege is misplaced. G-I Holdings discusses judicial estoppel generally

as applied to a different fact pattern and has no value in addressing the

situation here. In re Berks involved an intentional father-son scheme to

swear out affidavits in a bankruptcy proceeding about a sham agency

relationship that directly contradicted prior sworn deposition testimony.

     Here, there is no attempt – intentionally or otherwise – to mislead

POM or the magistrate judge or the Court. To the contrary, everyone

knows that Eckert and Parx have a longstanding attorney-client

relationship and that Eckert assisted Parx and other casinos in the

Commonwealth Court litigation, albeit not as counsel of record appearing

on behalf of those entities.

           3.    The magistrate judge misapplied the judicial-
                 estoppel doctrine.

     Even if the Court gets past the threshold issues outlined above, the

magistrate judge erred in applying the judicial-estoppel doctrine.

     As the magistrate judge wrote, “[t]hough there is no rigid test for

judicial estoppel, three factors inform a federal court’s decision whether

to apply it: there must be (1) “irreconcilably inconsistent positions;” (2)

“adopted ... in bad faith;” and (3) “a showing that ... estoppel ...


                                    15
address[es] the harm and ... no lesser sanction [is] sufficient.” Chao v.

Roy’s Constr., Inc., 517 F.3d 180, 186 n. 5 (3d Cir.2008) (internal

quotation marks omitted). G.I. Holdings, Inc., supra.            What the

magistrate judge did not quote is that “in our Circuit judicial estoppel is

generally not appropriate where the defending party did not convince the

District Court to accept its earlier position.” Id.

      At the outset, Parx is not a party in this case and did not take or

adopt a position regarding Eckert’s pleadings. Certainly Parx and Eckert

are aligned on the discovery issues because Eckert has a duty to protect

Parx’s privileged documents and communications. In that respect, Parx

agreed with or incorporated Eckert’s legal arguments or deferred to its

privilege log in support of applying the attorney-client privilege and the

work-product doctrine for documents in Eckert’s possession that are

protected by Parx’s privilege or by work-product immunity. But Parx has

always maintained that Eckert and Parx have an attorney-client

relationship. See Parx Briefs (Docs. 49, 60, 76, 84) and Tr. 43-47, 56-57.

      In any event, the dispositive question is whether Eckert prevailed

on the basis of a prior inconsistent position and is switching positions for

purposes of this discovery dispute. The answer is no. The Court has not



                                     16
accepted any of Eckert’s statements as facts or otherwise made any

findings about the facts or ruled upon them.

     Second, there is no irreconcilable inconsistency in Eckert’s

positions. Although the magistrate judge perceived an inconsistency,

Eckert has maintained throughout that it has assisted Parx and other

casinos in Commonwealth Court proceedings and informed the

magistrate judge during oral argument. If the magistrate judge disagreed

with Eckert’s distinction between (a) assisting Parx behind the scenes as

part of Parx’s legal team and (b) entering a formal appearance in court,

so be it. However, drawing that distinction is in no way playing fast and

loose with the Court and certainly serves as no justification to order the

disclosure of Parx’s privileged documents.

     Third, there is no bad faith here. Even assuming (for argument’s

sake) that Eckert’s statements are somehow inconsistent, inconsistency

is never enough to establish bad faith:

     However, to invoke judicial estoppel, a court must do more
     than merely find that a party advanced inconsistent positions
     to the court. The District Court here failed to engage in the
     requisite analysis and make the necessary findings that Coast
     changed its position in bad faith and that the application of
     judicial estoppel was specifically tailored to address the harm
     caused by Coast’s alleged inconsistencies. Additionally, in
     raising the issue sua sponte, the court failed to allow the


                                   17
     parties to brief the issue and inform the court’s analysis, as
     suggested by the Supreme Court and by this Court. Therefore,
     we conclude that the District Court abused its discretion by
     invoking the doctrine sua sponte.

     The court made no finding that Coast changed its position in
     a bad faith attempt to “assault the dignity or authority” of the
     court. In its brief footnote explaining its invocation of judicial
     estoppel, the court indeed quoted our statement in Ryan
     Operations that judicial estoppel is designed to prevent
     litigants from “playing fast and loose with the courts.” Coast
     I at 6 n. 3 (quoting Ryan Operations, 81 F.3d at 358). We have
     noted that “playing fast and loose with the courts” is a factor
     in a finding of bad faith. See Montrose, 243 F.3d at 780–81;
     Ryan Operations, 81 F.3d at 358. However, simply quoting this
     language without any explanation or analysis of how Coast's
     actions rose to the level of “playing fast and loose” is
     insufficient to invoke the harsh sanction of judicial estoppel.
     No finding of culpability, intentional self-contradiction, or
     intentional wrongdoing was made. We counseled in Montrose
     that a mere finding of inconsistency, without more, fails to
     fulfill the bad faith requirement. See id. at 781. Furthermore,
     the court also made no explicit finding that Shansab’s and
     counsel’s prior statements were accepted or adopted by the
     court. The District Court failed to apply the law to the facts
     here, and therefore abused its discretion.

Coast Auto., 34 F. App’x at 824-25, 2002 WL 121932, at *7.

     Fourth, the statement about Eckert’s role in Commonwealth Court

is true given that Eckert has not entered any appearance for Parx in

state-court   litigation    adverse    to    POM.    All   parties   here   have

acknowledged     that      Eckert     has    a   longstanding   attorney-client

relationship with Parx and assisted Parx on issues and positions involved


                                        18
in the state-court litigation while another law firm (HMS) is counsel of

record for and entered an appearance on behalf of Parx and other casinos.

     Fifth, there is no evidence to support the magistrate judge’s

conclusion that Parx – “arguably” or otherwise – adopted irreconcilably

inconsistent positions “in bad faith” in an effort to harm the court. There

is nothing in Parx’s papers or conduct during its limited involvement in

this case as a non-party recipient of a third-party subpoena protecting its

privileged materials and asking that its lawyers assert the privilege on

its behalf (as is their duty) to avoid waiver.

     Sixth, the magistrate judge’s remedy goes too far. The magistrate

judge ordered Eckert to disclose Parx’s privileged documents. That is a

harsh remedy to impose on a party, let alone a non-party. At most, the

magistrate judge could have rejected Eckert’s position that it did not

assist Parx in the state-court litigation pending in Commonwealth Court,

as Eckert already has clarified, instead of ordering Eckert to hand over

privileged documents belonging to Parx.

     In other words, the remedy is overbroad. Even POM agrees that it

should not have access to the legal advice Parx receives from its lawyers.

See Tr. at 57 (“So I would agree with my colleague, Mr. Bibikos, that if



                                     19
Parx was getting advice from its lawyers, I shouldn’t have access to

that.”). Far from narrowly addressing a harm to POM, the magistrate

judge gave POM an advantage in any matters in which POM and Parx

have adverse interests by giving POM access to confidential documents

and communications that inevitably describe legal advice and strategies.

     Finally, POM is misusing the magistrate judge’s opinion and order.

POM forwarded a copy of the opinion and order to a state-court judge and

in its cover letter highlighted the magistrate judge’s statements that

Parx arguably adopted inconsistent positions in bad faith. The cover

letter is a naked attempt to cast Parx in an unwarranted negative light

before the state-court judge. There is no substantive reason to share the

magistrate judge’s opinion; it is not binding or controlling on the state

court regarding POM’s efforts to disqualify HMS as Parx’s attorneys nor

does it have anything to do with the merits of that case.




                                   20
IV.   CONCLUSION

      WHEREFORE, the Court should grant the appeal, vacate the

magistrate judge’s opinion and order with respect to Discussion Section

III, Subsection I and corresponding ordering paragraphs, and order such

other and further relief as the Court deems necessary or appropriate.


March 2, 2021                       Respectfully submitted,

                                    GA BIBIKOS LLC

                                    /s George A. Bibikos
                                    George A. Bibikos
                                    5901 Jonestown Rd. #6330
                                    Harrisburg, PA 17112
                                    (717) 580-5305
                                    gbibikos@gabibikos.com

                                    Counsel for Parx




                                  21
                    CERTIFICATE OF SERVICE

     I hereby certify that I filed and served the foregoing electronically

through the Court’s ECF system such that counsel and the magistrate

judge will be served automatically.



                                   /s George A. Bibikos
                                   George A. Bibikos




                 WORD-COUNT CERTIFICATION

     Pursuant to L.R. 7.8, I hereby certify that the foregoing document

contains 4,996 words based on the word-count feature of Microsoft Word.



                                   /s George A. Bibikos
                                   George A. Bibikos
